Exhibit 10.1


FOURTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT
 
This Fourth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of February 20, 2007, among LoJack Corporation, a Massachusetts
corporation (the “Parent”), LoJack Exchangeco Canada Inc., a Canadian
corporation (the “Borrowing Subsidiary”) and Boomerang Tracking Inc., a Canadian
corporation (“Boomerang” and together with the Borrowing Subsidiary, the
“Canadian Borrowers”, the Parent and the Canadian Borrowers, collectively the
“Borrowers” and individually a “Borrower”), the Guarantors party hereto, the
Lenders party hereto and Harris N.A., as Administrative Agent for the Lenders.
 
PRELIMINARY STATEMENTS
 
A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Multicurrency Credit Agreement, dated as of October 29,
2004, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
B.The Borrowers have requested that the Lenders increase the Canadian Revolving
Credit Commitments from Cdn. $5,000,000 to Cdn. $10,000,000 and make certain
other amendments to the Credit Agreement, and the Lenders are willing to do so
under the terms and conditions set forth in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.   AMENDMENTS.
 
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1. The definition of “Canadian Revolving Credit Commitment” in Section 5.1 of
the Credit Agreement (Definitions) shall be amended by replacing the amount “Cdn
$5,000,000” appearing therein with the amount “Cdn. $10,000,000”.
 
1.2. Section 8.9(k) of the Credit Agreement (Investments, Acquisitions, Loans
and Advances) shall be amended by replacing the amount “$1,500,000” appearing
therein with the amount “$4,000,000”.
 
1.3. Schedule 1 to the Credit Agreement shall be amended and restated in its
entirety to read as set forth on Schedule 1 attached hereto.
 
 SECTION 2.   NEW NOTE.
 
    In substitution and replacement for that certain Canadian Revolving Note of
the Canadian Borrowers payable to Bank of Montreal dated as of July 27, 2005, in
the face principal amount of
 

--------------------------------------------------------------------------------


Cdn. $5,000,000 (the “Previous Note”), the Canadian Borrowers shall execute and
deliver to Bank of Montreal a Canadian Revolving Note in the aggregate amount of
Cdn. $10,000,000, dated as of the date of its issuance and otherwise in the form
of Exhibit D-3 attached hereto (the “New Note”). The New Note shall be issued in
substitution and replacement for the Previous Note and shall evidence the
principal amount of the Canadian Revolving Loan currently outstanding and, in
addition, it shall evidence all Canadian Revolving Loans made on and after the
date hereof. All references in the Credit Agreement to the “Canadian Revolving
Note” shall from and after the effective date of this Amendment be deemed
references to the New Note.
 
SECTION 3.   CONDITIONS PRECEDENT.
 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
3.1.  The Borrowers, the Administrative Agent, and the Lenders shall have
executed and delivered this Amendment.
 
3.2.  The Canadian Borrowers shall have executed and delivered to Bank of
Montreal the replacement Canadian Revolving Note in form attached hereto as
Exhibit D-3.
 
3.3.  The Administrative Agent shall have received for each Lender copies of
resolutions of the Board of Directors of each Canadian Borrower authorizing the
execution, delivery and performance of this Amendment and the consummation of
the transactions contemplated hereby, together with specimen signatures of the
persons authorized to execute such documents on their behalf, all certified in
each instance by their respective Secretary or Assistant Secretary.
 
3.4.  The Administrative Agent shall have received for each Lender copies of
certificates of compliance for each of the Canadian Borrowers (dated no earlier
than 30 days prior to the date hereof) from the appropriate governmental offices
where such Canadian Borrower is incorporated.
 
3.5.  The Administrative Agent shall have received for each Lender the favorable
written opinion of counsel to each of the Canadian Borrowers, in form and
substance satisfactory to the Administrative Agent.
 
3.6.  Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
 
3.7.  The Guarantors shall have executed their reaffirmation, acknowledgment,
and consent in the space provided for that purpose below.
 
SECTION 4.   REPRESENTATIONS.
 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that as of the date hereof (a) the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct


-2-

--------------------------------------------------------------------------------




 
(except that the representations contained in Section 6.5 shall be deemed to
refer to the most recent financial statements of the Borrowers delivered to the
Lenders) and (b) the Borrowers are in compliance with the terms and conditions
of the Credit Agreement and no Default or Event of Default has occurred and is
continuing under the Credit Agreement or shall result after giving effect to
this Amendment.
 
SECTION 5.   MISCELLANEOUS.
 
5.1.  Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
5.2.  The Borrowers agree to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.
 
5.3.  This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[SIGNATURE PAGE TO FOLLOW]


-3-

--------------------------------------------------------------------------------




 
This Fourth Amendment to Multicurrency Credit Agreement is entered into as of
the date and year first above written.
 



 
 
LOJACK CORPORATION, as Parent and Guarantor
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Senior Vice President, CFO
 
 
LOJACK EXCHANGECO CANADA INC., as a Canadian Borrower
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Vice President
 
 
BOOMERANG TRACKING INC., as a Canadian Borrower and Guarantor
 
 
By /s/Michael Umana
 
    Name: Michael Umana
 
    Title: Vice President, Finance
 
Accepted and agreed to.
   
“Lenders”
 
 
HARRIS N.A., in its individual capacity as a Lender and as Administrative Agent
 
 
By /s/Sarah Kim
 
Name: Sarah Kim
 
Title: Managing Director
 
 
BANK OF MONTREAL, in its individual capacity as a Lender and as Canadian
Co-Agent
 
 
By /s/Sarah Kim
 
Name: Sarah Kim
 
Title: Managing Director





-4-

--------------------------------------------------------------------------------








REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF GUARANTORS
 
The undersigned Guarantors heretofore executed and delivered to the
Administrative Agent and the Lenders the Credit Agreement (wherein the
Guarantors guaranteed the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability). The undersigned hereby consents to the Fourth
Amendment to the Credit Agreement as set forth above and confirms that all
obligations of the undersigned under the Credit Agreement remain in full force
and effect and, without limiting the foregoing, each of the undersigned
acknowledges and agrees that the increase in the Canadian Revolving Credit
Commitment constitutes indebtedness which is guarantied by the undersigned. The
undersigned further agree that the consent of the undersigned to any further
amendments to the Credit Agreement shall not be required as a result of this
consent having been obtained. The undersigned acknowledge that the Lenders and
the Administrative Agent are relying on the assurances provided herein in
entering into the Amendment set forth above.
 



 
 
LOJACK INTERNATIONAL CORPORATION
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Treasurer
 
 
LOJACK GLOBAL LLC
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Vice President
 
 
LOJACK OPERATING COMPANY, L.P.
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Vice President
 
 
6292887 CANADA INC.
 
 
By /s/Michael Umana
 
Name: Michael Umana
 
Title: Vice President






--------------------------------------------------------------------------------




EXHIBIT D-3
 
CANADIAN REVOLVING NOTE


 
CDN. $10,000,000
 
February 20, 2007

 
FOR VALUE RECEIVED, the undersigned, LOJACK EXCHANGECO CANADA INC., a Canadian
corporation (the “Borrowing Subsidiary”) and BOOMERANG TRACKING INC., a Canadian
corporation (“Boomerang” and, together with the Borrowing Subsidiary, the
“Canadian Borrowers”), hereby jointly and severally promise to pay to the order
of Bank of Montreal (the “Lender”) on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of the
Canadian Co-Agent, in immediately available funds, the principal sum of Ten
Million Cdn. Dollars (Cdn. $10,000,000) or, if less, the aggregate unpaid
principal amount of all Canadian Revolving Loans made by the Lender to the
Canadian Borrowers pursuant to the Credit Agreement, together with interest on
the principal amount of each Canadian Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
 
This Note is one of the Canadian Revolving Notes referred to in the
Multicurrency Credit Agreement dated as of October 29, 2004, as amended, among
the Parent, the Canadian Borrowers, the Guarantors party thereto, the Lenders
party thereto, Bank of Montreal, as Canadian Co-Agent for the Lenders, and
Harris N.A., as Administrative Agent for the Lenders (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Canadian Borrowers hereby waive demand, presentment, protest or notice of
any kind hereunder.



--------------------------------------------------------------------------------




 


 
This Canadian Revolving Note is issued in substitution and replacement for that
certain Canadian Revolving Note dated as of July 27, 2005 in the principal
amount of Cdn $5,000,000 from the Canadian Borrowers to the Lender.
 


 
LOJACK EXCHANGECO CANADA INC.
 
BOOMERANG TRACKING INC.
 
By_____________________________
 
By_____________________________
Name_______________________
       Name______________________
Title________________________
       Title_______________________





-2-

--------------------------------------------------------------------------------





SCHEDULE 1
 
COMMITMENTS
 
 
 
NAME OF LENDER
 
TERM LOAN*
 
 
CANADIAN REVOLVING CREDIT COMMITMENT
 
 
DOMESTIC REVOLVING CREDIT COMMITMENT
 
Harris N.A.
 
N/A
 
 
N/A
 
 
U.S. $10,000,000
 
Bank of Montreal
 
Cdn. $16,930,500
 
 
Cdn. $10,000,000
 
 
N/A
 
TOTAL
 
Cdn. $16,930,500
 
 
Cdn. $10,000,000
 
 
U.S. $10,000,000

 
*Amount outstanding as of February 12, 2007
 
 
 



--------------------------------------------------------------------------------